957 So. 2d 70 (2007)
PROFILE INVESTMENTS, INC., Appellant,
v.
DELTA PROPERTY MANAGEMENT, INC., a Florida corporation, and CIT Lending Services, a Delaware corporation authorized to do business in Florida, f/k/a AT & T Commercial Finance Corp., Appellees.
No. 1D07-0187.
District Court of Appeal of Florida, First District.
May 8, 2007.
William S. Graessle, Jacksonville, for Appellant.
John R. Hargrove of Gordon Hargrove & James, P.A., Ft. Lauderdale; Robert M. Quinn of Carlton Fields, P.A., Tampa; and Robert E. Biasotti of Carlton Fields, P.A., St. Petersburg, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of February 5, 2007, the Court has determined that the order entered by the lower tribunal on December 14, 2006, is not appealable as a nonfinal order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii). See Cooksey v. Linton, 924 So. 2d 919 (Fla. 1st DCA 2006); Marina Bay Hotel and Club, Inc. v. McCallum, 733 So. 2d 1133 (Fla. 4th DCA 1999). Although the nonfinal order on appeal determined that the appellant's tax deed is invalid and of no legal effect, this order does not directly determine the immediate right to possession of property. Therefore, this Court lacks appellate jurisdiction to review the order on appeal at this time.
DISMISSED.
ALLEN, WEBSTER, and ROBERTS, JJ., concur.